In the Matter of ERC a Juvenile
















IN THE
TENTH COURT OF APPEALS
 

No. 10-00-294-CV

IN THE MATTER OF E.R.C., A JUVENILE

 

From the 77th District Court
Limestone County, Texas
Trial Court # J-441-A
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      A jury found that E.R.C. engaged in delinquent conduct by committing the offense of
indecency with a child.  Following a disposition hearing, the court placed him on probation for
eighteen months.  E.R.C. appealed.  E.R.C. has now filed a motion to dismiss his appeal.
      Rule of Appellate Procedure 42.1(a)(2) provides:
(a)  The appellate court may dispose of an appeal as follows:
(2) in accordance with a motion of appellant to dismiss the appeal or affirm the appealed
judgment or order; but no other party may be prevented from seeking any relief to which
it would otherwise be entitled.  
Tex. R. App. P. 42.1(a)(2).

      The dismissal motion filed by E.R.C. complies with the requirements of the appellate rules. 
The State has not responded to the motion.  Accordingly, this appeal is dismissed.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed July 24, 2002
Do not publish
[CV06]

'>Appeal
dismissed
Opinion
delivered and filed July 22, 2009
Do
not publish
[CR25]